 MEMPHIS FURNITURE MANUFACTURING CO.Memphis Furniture Manufacturing Co. and UnitedFurniture Workers of America, Local 282. Case26-CA-755 1September 24, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn June 23, 1980, Administrative Law JudgeDavid S. Davidson issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge andto adopt his recommended Order.The Administrative Law Judge properly heldthat Respondent violated Section 8(a)(5) and (1) ofthe Act by failing to comply with its promise tocontinue, for the life of the 2-year contract, pay-ment of the Christmas bonus in the same manner asin preceding years. However, Respondent contendsthat the Administrative Law Judge did not includein his Decision a ruling on its motion to dismiss thecomplaint. Although the Decision does not specifi-cally discuss this motion, his finding that Respond-ent acted unlawfully in unilaterally modifying thecontractual Christmas bonus provision is tanta-mount to a denial of the motion.Respondent also challenges the AdministrativeLaw Judge's unfair labor practice findings on theground that he failed to draw an adverse inferencefrom the fact that Don Parker, one of the spokes-men for the Union, did not testify concerning ne-gotiations with Respondent. In crediting WillieRudd, the chief union representative, who was per-mitted to use his written notes without objectionfrom Respondent, and in discrediting Ted Yeiser,Respondent's attorney and principal spokesman,and Paul A. Osborne, Respondent's director of in-dustrial relations, the Administrative Law Judgerelied in part on Respondent's minutes of the cru-cial February 24, 1978, bargaining session and theJanuary 10, 1979, letter from Yeiser to the Board,both of which supported Rudd's testimony and castdoubt on that of Yeiser and Osborne. AlthoughParker did not testify, the minutes of the February24, 1978, meeting show that he was present andjoined Rudd in pressing for continuation of thebonus and that Yeiser agreed thereto. The record252 NLRB No. 25further shows that two employee members of theUnion's negotiating team, Charlene L. Grandberryand Mathew L. Dowell, corroborated Rudd's ac-count of the negotiations by testifying that Yeiserassured the union team that the Christmas bonuswould be paid as usual. In view of the foregoing,we find no basis for reversing the credibility reso-lutions of the Administrative Law Judge.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Memphis Fur-niture Manufacturing Co., Memphis, Tennessee, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommendedOrder, except that the attached notice is substitutedfor that of the Administrative Law Judge.I Standard Dry Wall Product Inc., 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT unilaterally and without con-sent of United Furniture Workers of America,Local 282, fail and refuse to pay Christmas bo-nuses due you under any collective-bargainingagreement between us and the Union or other-wise unilaterally modify the provisions of anysuch contract during its term.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in theexercise of your rights under Section 7 of theNational Labor Relations Act.WE WILL honor and give retroactive effectto the terms and conditions of our March 12,1978, contract with the Union relating toChristmas bonuses, and WE WILL pay each ofyou the amounts you lost since December1978 because we did not pay the Christmas bo-nuses due under that contract, with interest onthe amounts due.MEMPHIS FURNITURE MANUFACTUR-ING Co.303 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEDAVID S. DAVIDSON, Administrative Law Judge: Theinitial charge in this case was filed on December 21,1978, by United Furniture Workers of America, Local282, referred to herein as the Union. The complaintissued on June 11, 1979, alleging that on or about De-cember 21, 1978, Respondent reduced the amount of ayearly Christmas bonus paid to unit employees unilateral-ly without notice to, bargaining, or consultation with theUnion, thereby violating Section 8(a)(5) and (1) of theAct. In its answer Respondent denies the commission ofany unfair labor practices.A hearing was held before me in Memphis, Tennessee,on October 24 and 25, 1979. At the conclusion of thehearings the parties waived oral argument and weregiven leave to file briefs which have been received fromthe General Counsel and Respondent.Upon the entire record in this case and from my obser-vation of the witnesses and their demeanor, I make thefollowing:FINDINGS AND CONCLUSIONSI. THE BUSINESS OF RESPONDENTRespondent is a Tennessee corporation engaged in themanufacture of furniture at Memphis, Tennessee. Duringthe 12-month period preceding issuance of the complaint,Respondent had direct inflow and outflow of materialsand products valued in excess of $50,000. I find that Re-spondent is an employer engaged in commerce withinthe meaning of the Act and that it will effectuate thepolicies of the Act to assert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaningof the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The Facts1. Payment of Christmas bonuses by Respondentbefore 1977Before May 1977, Respondent's production and main-tenance employees were not represented for purposes ofcollective bargaining. For at least 15 years Respondenthad paid its employees Christmas bonuses. Hourly em-ployees with 1 to 5 years of service were given 20 hourspay and those with 5 years or more of service weregiven 40 hours pay.' An employee handbook effectiveJanuary 1, 1972, which was distributed to all employees,provided:These findings are based on the testimony of three employees as tothe Christmas bonuses they received, the provisions of the 1977 employ-ee's manual, and the absence of any evidence to indicate that employeeswere not treated uniformly or that Respondent deviated in any previousyear from the practice the witnesses described.Christmas Bonus payments are at the discretion ofthe Company. This is decided on a year to yearbasis.That handbook was superseded by a manual dated Janu-ary 1, 1977, with the following provision under the head-ing of holidays:*Christmas Bonus -2-1/2 to 5 days*Christmas Bonus payments are at the discretionof the Company. This is decided on a year-to-yearbasis. Hourly employees must be employed oneyear to December 25th to be eligible for 20 hourspay. After 5 years, the hourly employee is entitledto 40 hours pay. In case of sick leave, hourly em-ployees will be paid a Christmas Bonus if they hadworked at least 1,000 hours prior to December 25th.The Bonus will be paid when the employee returnsto work.2. The negotiation of a collective-bargainingagreementOn September 15, 1977, the Union was certified as therepresentative of Respondent's production and mainte-nance employees. On November 3, 1977, negotiationsbegan for an initial collective-bargaining agreement. Inconnection with the negotiations the Union requestedand received a copy of the 1977 employees' manual.At the outset of negotiations the Union gave Respond-ent a set of proposals including a proposal to pay em-ployees increased Christmas bonuses based on a slidingscale dependent upon length of service. Respondent tookthe position that it wanted to eliminate all Christmas bo-nuses.The issue had not been resolved in December 1977,when the usual time came for payment of the Christmasbonuses. At that time Yeiser, Respondent's attorney andprincipal spokesman in negotiations, told Rudd, unionpresident and principal spokesman, that Respondentwould give Christmas bonuses in 1977 based on the sameformula as in the past, and it did so.On February 22, 1978, the Union modified its Christ-mas bonus position and proposed that Christmas bonusesbe continued as in the past if Respondent would providetwo additional holidays.2That proposal was rejected,and the Union later proposed that the Christmas bonusesbe continued as in the past independent of the holidayproposal. Respondent adhered to its position that therebe no Christmas bonuses.The final negotiating meeting was held on the night ofFebruary 24 and the early morning of February 25.During the night, after several caucuses, Respondentmade a package proposal to resolve remaining issues asto wage rates, insurance, and Christmas bonuses. As partof that proposal, Yeiser said that Respondent would con-tinue its present policy concerning the granting ofChristmas bonuses.3' While Rudd testified that he made this proposal in early February,his notes indicate that he made it on February 22.a Several witnesses testified to varying versions of what Yeiser said.Notes taken by Yeiser's secretary during the negotiations show thatContinued304 MEMPHIS FURNITURE MANUFACTURING CO.On March 2 or 3 Rudd, Union Representative DonaldParker, Respondent's director of industrial relations, Os-borne, and Yeiser met in Yeiser's office to put into con-tract language those aspects of the agreement which hadnot yet been reduced to writing. At that time Yeiser pre-sented the following as proposed language with respectto Christmas bonuses:It is agreed and understood that the Company shallhave the discretionary right to give a ChristmasBonus or remembrance to all or some of the em-ployees covered by this agreement. It is understoodthat this bonus is a gratuity given or not given inthe sole discretion of management, and, further it isunderstood that management has the discretion toestablish the amount of the bonus, the time it isgiven, and also the requirements which an employeemust meet in order to receive the bonus. Nothingherein shall be construed as guaranteeing that aChristmas bonus must be given to any or all of theemployees covered by this agreement.Rudd told Yeiser and Osborne that there was no way hecould agree to the proposed language. Yeiser and Os-borne then caucused and returned to propose contractlanguage based on what was in the 1977 employees'manual. Yeiser dictated the provision which Rudd wroteat the bottom of Respondent's proposal, as follows:The Company shall continue its present policy con-cerning the granting of discretionary and gratuity(sic) Xmas bonus or remembrance.Rudd said that he was not too much "in love" with thelanguage, and Yeiser observed that Respondent was verysensitive about the Christmas bonus and the language theUnion wanted in the contract. Yeiser asked Osborne tocorrect him if he was wrong and then stated that Re-spondent had no intention of tampering with the Christ-mas bonus. Osborne did not contradict him. Yeiser alsosaid that it was an initial contract and that the partieswere going to have to trust each other if they weregoing to establish a good working relationship. Rudd andParker then agreed to the proposed language.4Yeiser described Respondent's bonus offer twice, first stating, "we willcontinue the Company's present policy concerning the granting of aChristmas bonus." According to the notes, after ironing out some detailsas to the total package, Yeiser said further "If we can get tentative agree-ment on these rates, as I said before we renew this proposal. We will payS20 on insurance and initially we will agree to continue the policy of.... I can hardly get it out .... I am almost ready to defer to Mr.Osborn .... We will continue to administer the policy or apply the cur-rent policy that we have concerning Christmas bonuses. Hot Ho! Ho!."At that point, according to the notes, Rudd said, "That wasn't too hardto say. You must feel like Santa Claus." I regard the notes as more accu-rately reflecting what was said than the memories of the witnesses morethan a year after the events. Specifically, I do not credit the testimony ofRespondent's director of industrial relations, Osborne, that Yeiser slowlystated for emphasis that Respondent would "continue our discretionarypolicy of Christmas bonus." That testimony not only lacks corroborationbut is in conflict with Yeiser's notes and a letter submitted to the Boardby Yeiser in support of Respondent's position after the charge in this casewas filed.4 Rudd so testified. Parker was not called as a witness. Osborne andYeiser testified to a substantially different version of the facts. Accordingto them Respondent's proposal set forth above was presented to Ruddand Parker at a side bar meeting before the February 24 negotiatingOn March 10, the parties met again, and Yeiser pre-sented final drafts of contract language to be initialed. Atthat time Yeiser presented a slight revision of the lan-guage Rudd had written down on March 3 which Ruddaccepted. It appears as article XV of the contract as fol-lows:Christmas BonusSection 1. The Company shall continue its presentdiscretionary policy concerning the granting of gra-tuitous Christmas bonuses.meeting and was rejected by Rudd as either too long, too broad in scope,or too obvious. They testified that Rudd then proposed as an alternativethe wording which he wrote at the bottom of Respondent's proposal. Ac-cording to them, practically all the details of the agreement, including theChristmas bonuses, were worked out in the side bar meeting before thelast negotiating session, and the parties engaged in what was essentiallyan elaborate charade for the benefit of the union negotiating committeeto bring the committee to the point reached in the side bar meeting. Theytestified also that on two occasions before and after the final negotiatingsession Rudd asked if Respondent would really pay the bonus and thatOsborne replied that he did not know and that it would be decided at theappropriate time.In a statement of position filed by Yeiser during the investigation ofthis case in response to a request by a Board field examiner, Yeiserstrongly denied that he at any time made a commitment that Respondentwould definitely pay Christmas bonuses. In that statement Yeiser setforth a detailed description of the final negotiating session in which hestated that he recalled that the Union proposed that Respondent pay theChristmas bonus for 2 years of the agreement which he understood tomean that the Union contemplated that the amount of the bonus underthe contract would be the same as that paid in 1977. He stated that afterRespondent rejected the proposal several times that night, in an effort toreach agreement, Respondent linked it with two other issues and pro-posed that, "the Company would continue its present policy concerningthe granting of Christmas bonuses," and that agreement was reached onthat package. According to Yeiser's statement, "No language was draftedand initialed at this point in negotiations on any of the matters involvedin this package," and at the conclusion of negotiations "the parties ac-knowledged that language would have to be drafted to embody theagreements reached during that night of bargaining-one of those agree-ments being the language concerning the Christmas bonus policy." Final-ly, Yeiser set forth that the parties met on March 10 at his office and thatin preparation for that meeting "I had undertaken to draft the necessarylanguage on all matters which had not been previously initialed." At nopoint in Yeiser's lengthy statement of position did he refer to side barmeetings or to the fact that language essentially the same as that initialedby the parties on March 10 had been initially drafted by Rudd. Also,Yeiser did not mention any questions by Rudd about the bonuses or Os-borne's replies.At the hearing when Yeiser was asked on cross-examination about hisfailure to mention Osborne's statements to Rudd, he replied that he wrotehis position statement in response to inquiries by the field examiner andthat "She did not ask me about side bar meetings and I did not go intothose meetings, for obvious reasons."Yeiser's statement of position was written by him in his office follow-ing a conference with the Board's field examiner. It is a detailed state-ment which includes details, particularly as to March 10 and 14 meetings,of far less significance than the matters omitted from it. It affirmativelystates that the Christmas bonus language remained to be drafted at theconclusion of the February 24 negotiations. I conclude that the only ob-vious reason for the significant omissions from that statement is that theydid not happen.While Rudd's testimony is uncorroborated, no reason was advancedfor Parker's failure to testify, and Rudd's testimony suffers from some ob-vious inaccuracies as to detail, I have credited him and not Yeiser or Os-borne as to the side bar meetings and the drafting of the contract lan-guage.305 DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. The 1978 Christmas bonusOn December 6, 1978, Respondent posted the follow-ing notice to its employees:Christmas is approaching, the year 1978 is windingdown, and many of our employees are wonderingand asking about the possibility of any ChristmasBonus this year.We are pleased to announce that some worth-while Bonus will be given to our employees thisChristmas.At this same time, we would like to thank everyone for your own help in making possible the recentturn-a-round in our Quality and Production.This has not been a good year, but with the ef-forts that are presently being put forth, we can andwill have a better year in 1979.We extend to each one of you our wishes for ahealthy and happy holiday season and a more pros-perous New Year.Shortly after the notice was posted, Union Vice Presi-dent Moore telephoned Respondent's main plant person-nel and said that he had received several calls from em-ployees and stewards questioning whether or not theChristmas bonus would be paid and that there were a lotof rumors flowing back and forth. Moore asked Grimeswhat he knew about it. Grimes replied that he justposted a notice on the bulletin board about the Christmasbonus and read the notice to Moore. Moore said "Fine,"and commented that he did not realize how the rumorshad gotten started. At Moore's request, Grimes sent hima copy of the notice. There was no further contact be-tween the Union and Respondent about the bonuses untilthe payments were made on or about December 21. Onthat date, employees with 1 to 5 years of service weregiven 10 hours pay and those with 5 or more years ofservice were given 20 hours pay, half of the amountspaid in previous years.Thereafter, the Union filed the charge in this case anda grievance over the amount of bonus payments, whichRespondent denied. The Union sought arbitration, butRespondent took the position that the grievance was notarbitrable and declined to proceed.B. Concluding FindingsThe General Counsel contends that the contract whenconstrued in the light of the negotiations required Re-spondent to pay its employees a Christmas bonus com-puted on the same basis as in prior years. The GeneralCounsel contends in the alternative that Respondent hada duty to notify and consult with the Union beforemaking a change in its Christmas bonus, and that even ifRespondent retained the right to withhold the bonus uni-laterally, it had a duty to notify and bargain with theUnion before making any change in the method of com-putation of the Christmas bonus. Respondent contendsthat the contract on its face shows that the Unionwaived any right to bargain over Christmas bonusesduring the term of the contract and that there is no causeto look to extrinsic evidence to determine its meaning.Respondent contends in the alternative that even if ex-trinsic evidence is considered, that evidence shows that itwas the intent of the parties to leave the granting ofChristmas bonuses within Respondent's discretion.The first question to be decided is whether the bonusprovision of the contract as finally agreed upon and setforth above is clear and unambiguous, precluding toresort to any extrinsic evidence to determine the intentof the parties.Respondent stresses the words "discretionary" and"gratuitous" and argues that these modifiers make itclear that the parties intended that Respondent's policyas to Christmas bonuses was to be left entirely within itsdiscretion and that the parties regarded the bonuses asgratuities rather than wages or conditions of employ-ment. The General Counsel on the other hand stressesthe words "shall continue," arguing that whatever themodifiers used in describing the policy and bonuses, theagreement incorporates the past policy of Respondentand that the intent of the parties cannot be determinedwithout reference to that policy and the indications ofintent which appear from the negotiations.While at first blush the modifiers relied upon by Re-spondent appear to give it the better case, I am con-strained to agree with the General Counsel's argument.Respondent suggests that the intent to give Respondentcomplete freedom with respect to payment of the bo-nuses could not have been more explicitly stated, butthat is not the case. The intent to give Respondent com-plete discretion could have been unambiguously statedmerely by eliminating any reference to past policy andproviding that "The Company may in its discretion grantgratuitous Christmas Bonuses." The provision as draftedpulls in two directions. The verb phrase "shall continue"contains a mandate to do as in the past. The modifiers ofpolicy and bonuses indicate the opposite. The provisionis thus ambiguous, and resort to extrinsic evidence is re-quired.The evidence as to past Christmas bonus policy showsthat despite past descriptions of the bonuses in Respond-ent's handbook and manual, which state that the bonuseswere discretionary and decided on a year-to-year basis,Respondent's practice had become regularized. Indeed,in the 1977 manual an ambiguity comparable to that inthe agreement was incorporated. While the handbookcharacterized the bonuses as discretionary, it also usedwords of entitlement in describing what employeeswould receive. From Respondent's consistent practiceand the statement of the formula for computing Christ-mas bonuses in the 1977 manual, I find that Respondenthad established as wages or conditions of employmentthe regular payment of Christmas bonuses with a fixedmethod of computation tied to employees' hourly ratesof pay before the 1977 negotiations began.5The evidence as to the negotiations shows that whenRespondent finally acquiesced to the Union's modifieddemand, it abandoned the position that it wanted to dis-continue the Christmas bonuses and informed the UnionI See Nello Pisroresi & Sons Inc. (S d D Trucking Co.), 203 NLRB 905(1973); Radio Television Technical School, Inc. /a Ryder Technical Insti-tute, 199 NLRB 570 (1972), enfd. 488 F.2d 457 (3d Cir. 1973).306 MEMPHIS FURNITURE MANUFACTURING CO.that it would continue its present policy with respect toChristmas bonuses. As Yeiser's statement of position sub-mitted to the Board indicates, this proposal whichbecame the basis of agreement was in response to theUnion's proposal which he understood was for continu-ation of the same Christmas bonuses as in the past. Instating Respondent's position, as his bargaining notes andthe testimony shows, Yeiser gave no indication that Re-spondent was offering a counterproposal on bonuses dif-ferent from the Union's last proposal. In light of this evi-dence as well as the history of Respondent's regularbonus payments before and after the negotiations began,I find that on February 24 Respondent orally agreed tocontinue to pay the Christmas bonuses for the life of thecontract with the same formula for computing them as inthe past.When Rudd, Parker, Yeiser, and Osborne met onMarch 2 or 3 to put the agreement reached in writing,Respondent's initial proposal for contract language re-flected a different agreement, which made it explicit thatRespondent had no obligation to grant any bonus andthat if it granted a bonus it had no obligation to pay anyspecific amount. That language was rejected by Rudd,and the ambiguous substitute was proffered by Respond-ent in its place. When Rudd questioned Respondent'sintent, Yeiser reassured him that Respondent intended topay the bonuses and urged Rudd to demonstrate trust.The language to which Rudd agreed, to be sure, raisedquestions as to Respondent's intent, but Rudd receivedreassuring answers to those questions, and the languagewas similar to that used by Respondent in its handbookand manual under which it' had consistently paid Christ-mas bonuses for 15 years. I find that in accepting theproffered language, the Union did not agree to modifythe agreement previously reached but agreed to the lan-guage as embodying the agreement previously reachedrelying on Respondent's assurances and asserted sensitiv-ity about the Christmas bonus language.Accordingly, I find that the ambiguity in the Christ-mas bonus provision is to be resolved in favor of theconstruction urged by the General Counsel that Re-spondent agreed to continue for the life of the agreementpayment of Christmas bonuses computed in the samemanner as in the past.In these circumstances, I find further that when Re-spondent paid Christmas bonuses in 1978 amounting tohalf of what it paid in prior years, it unilaterally modifiedthe agreement without consent of the Union and therebyacted in derogation of its bargaining obligation underSection 8(d) of the Act and violated Section 8(a)(5) and(I) of the Act.6IV. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that it be ordered tocease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.s Rego Park Nursing Home, 230 NLRB 725 (1977); Nassau CountyHealth Facilities Association. Inc. at al., 227 NLRB 1680 (1977). In viewof these findings I find it unnecessary to consider the General Counsel'salternative contentions or Respondent's waiver defense based on art. I ofthe collective-bargaining agreement.Having found that Respondent unlawfully failed andrefused to pay Christmas bonuses to employees as re-quired by the collective-bargaining agreement the ineffect, I shall reccomend that it be ordered to honor andgive retroactive effect to the terms and conditions of thecollective-bargaining agreement relating to Christmas bo-nuses and make its employees whole for losses sufferedby reason of its failure to honor and apply the provisionsof the agreement since December 1978, with interest tobe computed in the manner set forth as prescribed inFlorida Steel Company, 231 NLRB 651 (1977).7CONCLUSIONS OF LAWI. Memphis Furniture Manufacturing Co. is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. All production and maintenance employees, includ-ing local and over-the-road truckdrivers of MemphisFurniture Manufacturing Co., including warehouse em-ployees but excluding all office clerical and professionalemployees, salesmen, watchmen, guards and supervisorsas defined in the Act consitute a unit appropriate for pur-poses of collective bargaining within the meaning of Sec-tion 9(b) of the Act.4. The Union is and at all times since May 20, 1977,has been the exclusive representative for the purposes ofcollective bargaining of the employees in the appropriateunit described above within the meaning of Section 9(a)of the Act.5. By refusing to honor and by repudiating the Christ-mas bonuses due employees in the unit set forth above inDecember 1978 under its collective-bargaining contractwith the Union, Respondent has unilaterally and withoutconsent of the Union, modified the contract in mid-term,in derogation of Respondent's bargaining obligationunder Section 8(d) of the Act, thereby engaging in unfairlabor practices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7) of theAct.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following reccomended:ORDER8The Respondent, Memphis Furniture ManufacturingCo., Memphis, Tennessee, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Unilaterally and without consent of the Union, fail-ing and refusing to pay Christmas bonuses due employ-ees under any collective-bargaining contract between Re-See also Isis Plumbing & Heating Co., 138 NLRB 716 (1962).8 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 10248 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes307 DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent and the Union or otherwise unilaterally modi-fying the provisions of any such contract during its term.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed in Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Honor and give retroactive effect from December1978 to the terms and conditions of its March 12, 1978,collective-bargaining contract with the Union relating toChristmas bonuses and make its employees whole for thelosses incurred by them as a result of Respondent's fail-ure to honor and apply the provisions of the contract inthe manner set forth in the section of this Decision enti-tled "The Remedy."(b) Preserve and, upon request, make available to theBoard and its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to ascertain the backpay and other re-dress due under the terms of this Order.(c) Post at its Memphis, Tennessee, place of business,copies of the attached notice marked "Appendix."99 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byCopies of said notice, on forms provided by the RegionalDirector for Region 26, after being duly signed by an au-thorized representative of the respective Respondent,shall be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director for Region 26, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.Order of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."308